Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the limitation “wherein the chamber is configured to place a machine to be detected” is indefinite because the chamber does not do the placing of the machine to be detected.” Typically, a user would place the test box on a machine or vice versa, not the chamber. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0064544) in view of Lemp (US 4527019).

Regarding claim 1, Zukowski teaches A test box, comprising: a test box body comprising a chamber (Zukowski figure 1, sound cavity 104), wherein the chamber is configured to place a machine to be detected (Zokowski ¶0018, “second opening may be placed proximate to a sound source”, such as a vocalist or an instrument,” wherein an instrument is considered a machine); a microphone arranged on the test box body (Zukowski figure 3, microphone 304 in the noise mitigating microphone attachment structure 300) and configured to detect noise emitted by the machine (Zukowski ¶0018, “The microphone cavity and the sound cavity can intersect, allowing ; and an end of the microphone passes through the through hole and extends into the chamber of the test box body (Zukowski figures 1 and 3, microphone 304 is penetrated into the sound cavity 104), however does not explicitly teach a rotating element connected rotationally with the test box body, wherein the rotating element is provided with a through hole thereon, wherein the rotating element is configured to adjust a length of the microphone extending into the chamber, by moving the microphone in a first direction close to the test box body or in a second direction far from the test box body via the through hole.

Lemp teaches a rotating element connected rotationally with the test box body (Lemp figure 3 and Col 2 lines 23-27, The microphone mount connects to the box via the threaded opening 22), wherein the rotating element is provided with a through hole thereon (Lemp Col 2 lines 23-27, “threaded opening 22”), wherein the rotating element is configured to adjust a length of the microphone extending into the chamber (Lemp figure 3, it is inherent that as you loosen or tighten the threaded connection, the total length of the microphone will change. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the threaded connection such that it adjust a microphone length extended in the chamber, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
), by moving the microphone in a first direction close to the test box body or in a second direction far from the test box body via the through hole (Lemp figure 3, .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lemp to improve the known test box of Zukowski achieve the predictable result of securely locking two components together.

Regarding claim 3, Zukowski in view of Lemp teaches a connecting component, comprising a jaw component for clamping the rotating element (Lemp Col 2 lines 23-27, “rotatable bottom wall 16 has a threaded opening 22 to receive a complementary threaded end of the microphone mount 24”), wherein the jaw component comprises a jaw element arranged outside the rotating element (Lemp Col 2 lines 23-27, “rotatable bottom wall 16 has a threaded opening 22”) and a lock nut for matching with the jaw element (Lemp Col 2 lines 23-27, “rotatable bottom wall 16 has a threaded opening 22 to receive a complementary threaded end of the microphone mount 24”); wherein the rotating element is connected rotationally with the test box body via the connecting component (Lemp figure 3 and Col 2 lines 23-27, The microphone mount connects to the box via the threaded opening 22); when the rotating element rotates, the lock nut is in a to-be-tighten state in which there is a gap between the jaw element and the rotating element; and when the rotating element is located, the lock nut is tighten, and a jaw of the jaw element clamps the rotating element (Lemp figure 3, it is known in the art that a 

Regarding claim 5, Zukowski in view of Lemp teaches wherein the microphone, the test box body and the connecting component are all made of insulating materials (Zukowski ¶0036, “when microphone 304 is inserted in opening 308…form a seal. The seal can reduce the amount of noise that enters the sound cavity”).

Regarding claim 10, Zukowski in view of Lemp teaches wherein the test box body is provided with a lead hole for leading out a power line and a signal line of the machine (Lemp figure 3, cable 36).

Regarding claim 12, Zukowski in view of Lemp teaches wherein the test box body is provided with at least one opening, and a squint window is arranged at each opening (Zukowski figure 3, opening 306).

Regarding claim 13, Zukowski in view of Lemp teaches wherein the squint window is a double-layer window structure (Lemp figures 3-4, opening 38 is formed by annular trackway 32 and flanges 28+30).

Regarding claim 14, Zukowski in view of Lemp teaches wherein the squint window is made from acrylic materials (Lemp figures 3-4 and Col 2 lines 57-61, “annular .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0064544) in view of Lemp (US 4527019) in further view of Lucey (US 2002/0009191).

Regarding claim 4, Zukowski in view of Lemp does not explicitly teach wherein the rotating means is a spherical element.

Lucey teaches a spherical element (Lucey figure 5 and ¶0031, “ball and socket joint formed of the ball 152 and cup socket 154 to rotate”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lucey to improve the known test box of Zukowski in view of Lemp to achieve the predictable result of a movable and secured connection.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0064544) in view of Lemp (US 4527019) in further view of Shennib (US 2016/0066822).



Shennib teaches a base which are connected detachably (Shennib figure 4, earpiece 30).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Shennib to improve the known to achieve the predictable result of testing multiple devices by removably detaching said devices.

Regarding claim 11, Zukowski in view of Lemp in further view of Shennib teaches an earphone component (Shennib figure 4, earpiece 30) and a flexible tube (Shennib figure 4, sealing ring 24 and ¶0033 “sealing ring 24…compliant material such as rubber”), wherein the earphone component is connected with an end of the microphone back on to the test box body via the flexible tube (Shennib figure 5).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0064544) in view of Lemp (US 4527019) in further view of Shennib (US 2016/0066822) in further view of 722’(CN 107560722).



722’ teaches wherein at least one layer of sound absorption structure is arranged on an internal surface of the box enclosure (722’ figure 2, inner sound absorption layer 8).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of 722’ to improve the known test box of Zukowski in view of Lemp in further view of Shennib to achieve the predictable result of reducing reverberation while testing.

Regarding claim 9, Zukowski in view of Lemp in further view Shennib in further view of 722’ teaches wherein at least one layer of sound absorption structure is arranged on a lateral surface of the base for placing the machine (722’ figure 2, inner sound absorption layer 8).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0064544) in view of Lemp (US 4527019) in further view of Shennib (US 2016/0066822) in further view of 722’(CN 107560722) in further view of Yamaguchi (US 5448637).



Yamaguchi teaches sound absorption cotton (Yamaguchi Col 10 lines 27-40, “the sound absorbing materials 172 are fibres or cotton filling”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yamaguchi to improve the known test box of Zukowski in view of Lemp in further view of Shennib in further view of 722’ to achieve the predictable result of adjusting the frequency response inside the test box to achieve the desired signal.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Cited references Zukowski in view of Lemp clearly teach the amended limitations as elaborated in the current office action. Therefore the claims stand rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 


                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652